Exhibit 2.2 AMENDMENT TO PURCHASE AND SALE AGREEMENT This Amendment to Purchase and Sale Agreement (this “ Amendment ”) is entered into and effective as of October 30, 2014 among SPIRIT MASTER FUNDING IX , LLC , a Delaware limited liability company (“ Purchaser ”), and GREENWOOD BURGERS REAL ESTATE, INC ., an Indiana corporation (“ Greenwood Burgers Real Estate ”); CASCADE BURGERS REAL ESTATE, INC. , a Michigan corporation (“ Cascade Burgers Real Estate ”); AMC HAMMOND REAL ESTATE, INC ., an Indiana corporation (“ AMC Hammond Real Estate ”); AVON BURGERS REAL ESTATE, INC. , an Indiana corporation (“ Avon Burgers Real Estate ”); AMC BIRCH RUN REAL ESTATE, INC. , a Michigan corporation (“ AMC Birch Run Real Estate ”); WESTFIELD BURGERS REAL ESTATE, INC. , an Indiana corporation (“ Westfield Burgers Real Estate ”); AMC CANTON REAL ESTATE, INC. , a Michigan corporation (“ AMC Canton Real Estate ”); AMC WESLEY CHAPEL REAL ESTATE, INC. , a Florida corporation (“ AMC Wesley Chapel Real Estate ”); ANSLEY GROUP, L.L.C. , a Michigan limited liability company (“ Ansley Group ”); AMC BRANDON REAL ESTATE, INC. , a Florida corporation (“ AMC Brandon Real Estate ”); and AMC BAGLEY REAL ESTATE, INC. , a Michigan corporation (“ AMC Bagley Real Estate ”), (Greenwood Burgers Real Estate, Cascade Burgers Real Estate, AMC Hammond Real Estate, Avon Burgers Real Estate, AMC Birch Run Real Estate, Westfield Burgers Real Estate, AMC Canton Real Estate, AMC Wesley Chapel Real Estate, Ansley Group, AMC Brandon Real Estate, and AMC Bagley Real Estate are referred to collectively as the “ Seller ”). . RECITALS WHEREAS , Seller and Purchaser entered into a Purchase and Sale Agreement dated as of October 6, 2014 (the “ Agreement ”), pursuant to the terms of which Seller agreed to sell and Purchaser agreed to purchase certain real properties as more particularly described in the Agreement; and WHEREAS , the parties have agreed to amend the Agreement as more particularly set forth herein. AGREEMENT NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, and intending to be legally bound hereby, Seller and Purchaser agree, and the Agreement shall be amended, as follows: 1.
